Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6-7, 9-11, 13-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0287354 A1, hereinafter “Wang”) in view of Crounse (US 2017/0346989 A1, hereinafter “Crounse”) and Roberts et al. (US 2007/0115228 A1, hereinafter “Roberts”). 

As to claim 1, Wang (Fig. 12A) discloses a method for operating a display device (1200), comprising: 
receiving a first input color dataset representing a color value intended to be displayed at a first
pixel location (1201; Para. 0087, a first primary color);  
generating, from the first input color dataset, a first output color dataset for driving a first set of
light emitters that emit light for the first pixel location (1105);  
determining a first error correction dataset representing a first compensation of color error of the first set of light emitters resulting from a difference between the first input color dataset and the first output color dataset (Para. 0087);  
receiving a second input color dataset for a second set of light emitters that emit light for a second pixel location (Para. 0081, 0088, a second primary color);  
converting, using values in the first error correction dataset, the second input color dataset to
generate an error-modified second color dataset (Para. 0088, second modified color); 
	responsive to determining that the error-modified second color dataset falls outside of a color   space that represents ranges of colors of  the display device, performing mapping of the error-modified color dataset to an adjusted error-modified second color dataset that is within the color space (Fig. 10A-10C; Para. 0078-0079, 0081, the primary selector will select the closest primary color within the CIE L*a*b* color space for the modified color that will be outside that the CIE L*a*b* color space, Para. 0082);
generating, from the dithered second color dataset, a second output color dataset for driving a
.
	 Wang does not explicitly disclose responsive to determining that the error-modified second color dataset falls outside of a color gamut that represents ranges of colors of  the display device, performing mapping the error-modified color dataset to an adjusted error-modified second color dataset that is within the color gamut; and
generating a second error correction dataset for a third set of light emitters to compensate the difference between the second input color dataset and the second output color dataset, the second error correction dataset resulted at least from the mapping of the error-modified second color dataset to the adjusted error-modified second color dataset.  
However, Crounse teaches responsive to determining that the error-modified second color dataset falls outside of a color gamut that represents ranges of colors of the display device, performing mapping the error-modified color dataset to an adjusted error-modified second color dataset that is within the color gamut (Fig. 2 element 206; Para. 0029).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Crounse to project the modified value onto the color gamut of the device in the display device disclosed by Wang. The motivation would have been to provide stable results (Crounse; Para. 0029).
And, Roberts teaches generating a second error correction dataset for a third set of light emitters to compensate the difference between the second input color dataset and the second output color dataset, the second error correction dataset resulted at least from the mapping of the error-modified second color dataset to the adjusted error-modified second color dataset (Fig. 5 element 260; Para. 0115-0120, the driving current to each LED strings are adjusted to compensate for deviation). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Roberts to compensate for deviation of brightness of the LEDs in the device disclosed by Wang/Crounse. The motivation would have been to reduce the luminance variation (Para. 0011). 
The above rejection also stands for the corresponding similar device of claim 17 and the similar processing unit of claim 23. 

 	As to claim 2, Wang discloses the method of claim 1, wherein the difference between the first input color dataset and the first output color dataset is caused at least by a quantization of driving currents of the first set of light emitters that exhibit shifts of color (Para. 0004, 0033). 
 
As to claim 3, Wang discloses the method of claim 2, wherein generating the first output color dataset comprises using one or more look-up tables, the look-up tables compensate the shifts of color to
determine the first output color dataset (Fig. 12A element 1109; Para. 0094). 
	The above rejection also stands for the corresponding similar device of claim 19.

As to claim 6, Wang (Fig. 13) discloses the method of claim 1, wherein generating the first output color dataset comprises: 
splitting a version of the first input color dataset into a first sub-dataset and a second sub-dataset (1310; identifying primary colors for dithering and each primary color is associated with the corresponding color of light emitters);  
adjusting the first sub-dataset using a first correction matrix that accounts for a first color shift
(1320-1330; Para. 0096); and 
adjusting the second sub-dataset using a second correction matrix that accounts for a second
color shift (Para. 0096, adjusting for a second primary color). 

As to claim 7, Wang discloses the method of claim 6, wherein the first output color dataset is a combination of the first sub-dataset and the second sub-dataset, the first sub-dataset corresponds to 

 	As to claim 9, Wang discloses the method of claim 1, wherein determining the error correction dataset comprises: 
determining an error being the difference between the first output color dataset and a version
of the first input color dataset (Para. 0079, 0088); and 
passing the error through an image kernel to generate the error correction dataset (Fig. 11 element 1103; Para. 0080). 

 	As to claim 10, Wang discloses the method of claim 9, wherein the image kernel is a Floyd-Steinberg dithering kernel (Para. 0081). 
 
As to claim 11, Wang discloses the method of claim 10, wherein the version of the first input color dataset is an error-modified color dataset that is generated from the first input color dataset adding error values determined from other previous pixel locations (Fig. 13 step 1340; Para. 0096, the residual error is diffused to neighboring pixels). 
 
As to claim 13, Wang discloses the method of claim 1, wherein the mapping of the error-modified second color dataset to the adjusted error-modified second color dataset that is within the color gamut is a constant-hue mapping (Para. 0074). 

As to claim 14, Wang does not disclose the method of claim 1, wherein generating the first output color dataset further comprises: 
splitting a version of the first input color dataset into a first sub-dataset and a second sub-
dataset;  
scaling the first sub-dataset with a first scale factor, the first scale factor representing a first
compensation for a first non-uniformity of a first subset of the first set of light emitters; and 
scaling the second sub-dataset with a second scale factor that is different from the first scale
factor, the second scale factor representing a second compensation for a second non-uniformity of a
second subset of the first set of light emitters. 
However, Roberts teaches the method of claim 1, wherein generating the first output color dataset further comprises: 
splitting a version of the first input color dataset into a first sub-dataset and a second sub-
dataset (Fig. 3 elements 20A, 20B; Para. 0073);  
scaling the first sub-dataset with a first scale factor, the first scale factor representing a first
compensation for a first non-uniformity of a first subset of the first set of light emitters (Para. 0108); and 
scaling the second sub-dataset with a second scale factor that is different from the first scale
factor, the second scale factor representing a second compensation for a second non-uniformity of a
second subset of the first set of light emitters (Para. 0108, it is merely an optimization of result effective value to optimize different parameters by different scale factors).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Roberts to scale the parameters in a device disclosed by Wang. The motivation would have been to simplify the calculation (Roberts; Para. 0108).

As to claim 15, Wang discloses the method of claim 1, wherein the error correction dataset comprises data values for adjusting a plurality of pixel locations neighboring the first pixel location, and the second pixel location is one of the plurality of pixel locations neighboring the first pixel location (Para. 0095, 0096, the dithering is done for each pixel). 
 
 	As to claim 16, Wang does not explicitly disclose the method of claim 1, wherein the light emitters of the first set and the second set are light emitting diodes (LEDs) that exhibit color shifts when different levels of current drive the light emitters. 
However, Roberts teaches the method of claim 1, wherein the light emitters of the first set and the second set are light emitting diodes (LEDs) that exhibits color shifts when different levels of current drive the light emitters (Para. 0116).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Roberts to apply different current level to different color light emitters in a device disclosed by Wang. The motivation would have been to maintain a desired display white point (Roberts; Para. 0118).
 
Claims 4-5, 8 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Crounse and Roberts as applied to claim 1 above, and further in view of Hamer et al. (US 2012/0212515 A1, hereinafter “Hamer”).

As to claim 4, Wang does not explicitly disclose the method of claim 1, wherein the color gamut is a common color gamut, and the second set of light emitters comprises a first subset of light emitters driven a first current level and a second subset of light emitters driven at a second current level different from the first current level, driving the first subset at the first current level causing the first subset of 
However, Roberts wherein a first subset of light emitters driven a first current level and a second subset of light emitters driven at a second current level different from the first current level (Para. 0116-0118).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Roberts to apply different current level to different color light emitters in a device disclosed by Wang. The motivation would have been to maintain a desired display white point (Roberts; Para. 0118).
And, Hamer teaches wherein the color gamut is a common color gamut (Fig. 1, the area between the gamut 70 and the gamut 20), driving the first subset at the first current level causing the first subset of light emitters to emit light defined by a first color gamut (Para. 0040, the gamut 70 is defined by cyan, magenta and yellow emitters) and driving the second subset at the second current level causing the second subset of light emitters to emit light defined by a second color gamut (Para. 0039, gamut 20 is defined by red, green and blue emitters), the common color gamut being an overlap of the first and second color gamut (Para. 0040, the overlap of gamut 20 and the gamut 70).  
It would have been obvious to one of ordinary skill in the art to combine the teaching of Hamer to define multiple color gamut in the display device of Wang. The motivation would have been to maintain color saturation for images having bright and highly saturated colors and to reduce the power consumption (Hamer; Para. 0022).
The above rejection also stands for the corresponding similar device of claim 20. 

As to claim 5, Roberts teaches the method of claim 4, wherein the first subset of light emitters are driven by first pulse width modulation (PWM) signals at the first current level and the second subset of light emitters are driven by second PWM signals at the second current level (Para. 0116). 
The above rejection also stands for the corresponding similar device of claim 21. 

As to claim 8, Wang discloses the method of claim 6, wherein adjusting the first sub-dataset using the first correction matrix maps a first color coordinate represented by values of the first sub-dataset (Para. 0081, adjusting for the first primary color in the RGB color space), and adjusting the second sub-dataset using the second correction matrix maps a second color coordinate represented by values of the second sub-dataset (Para. 0081-0082, adjusting for the second primary colors).
	Wang does not disclose wherein adjusting the first sub-dataset using the first correction matrix maps a first color coordinate represented by values of the first sub-dataset from a common color gamut to a first color gamut corresponding to light emitters that receive the first sub-dataset, and adjusting the second sub-dataset using the second correction matrix maps a second color coordinate represented by values of the second sub-dataset from the common color gamut to the second color gamut corresponding to light emitters that receive the second sub-dataset.
However, Hamer teaches wherein adjusting the first sub-dataset using the first correction matrix maps a first color coordinate represented by values of the first sub-dataset from a common color gamut to a first color gamut corresponding to light emitters that receive the first sub-dataset (Fig. 1 a color gamut for RGB emitters), and adjusting the second sub-dataset using the second correction matrix maps a second color coordinate represented by values of the second sub-dataset from the common color gamut to the second color gamut corresponding to light emitters that receive the second sub-dataset (Fig. 1, a color gamut for additional emitters cyan, magenta and yellow; Para. 0039, 0056, 0058).


As to claim 22, Wang (Fig. 13) discloses the method of claim 20, wherein generate the first output color dataset comprises: 
split a version of the first input color dataset into a first sub-dataset for the first subset of
light emitters and a second sub-dataset for the second subset of light emitters (1310; identifying primary colors for dithering and each primary color is associated with the corresponding color of light emitters);  
adjust the first sub-dataset using a first correction matrix that accounts for a first color shift
of the first subset of light emitters driven by the first current level (1320-1330; Para. 0096); and 
adjust the second sub-dataset using a second correction matrix that accounts for a second
color shift of the second subset of light emitters driven by the second current level (Para. 0096, adjusting for a second primary color). 

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Zhuang et al. (US 2018/0268752 A1) discloses compensating for aging LEDs (Fig. 6). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/              Examiner, Art Unit 2625                                                                                                                                                                                          
/WILLIAM BODDIE/              Supervisory Patent Examiner, Art Unit 2625